o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-114108-10 uil ---------------------- -------------------------- --------------------- dear ---------------- this letter responds to your inquiry dated date to president obama you asked about the disparity between the standard mileage rate used to calculate deductible costs of operating an automobile for business purposes and the standard mileage rates used to calculate deductible costs of operating an automobile for health care and volunteer purposes the standard mileage rates are different primarily because different provisions of the internal_revenue_code the code govern them deduction of the costs of operation of an automobile for health care purposes is based on the medical_expense_deduction under sec_213 of the code sec_213 is limited to a deduction for expenses or amounts paid for health care in the taxable_year consistent with sec_213 the standard mileage rate for an individual taxpayer’s deduction for driving an automobile for medical purposes is based solely on variable costs of operating an automobile variable costs are out-of-pocket operating_expenses associated with the use of the vehicle such as gasoline and oil the standard mileage rate for volunteer purposes is provided by sec_170 of the code sec_170 limits the standard mileage rate to the variable costs associated with use of a passenger_automobile for providing services to a charitable_organization and also establishes the amount of the rate the standard mileage rate for business purposes on the other hand is based on a deduction allowed under sec_162 of the code for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business employees and self-employed individuals using an automobile to carry on a trade or conex-114108-10 business may deduct fixed costs of owning an automobile in addition to variable costs fixed costs include depreciation liability insurance and general repairs or maintenance in connection with the use of the automobile therefore the business_purpose mileage rate is higher than the rates for health care or volunteer purposes based on this legal framework an independent study is conducted annually on behalf of the internal_revenue_service to determine current variable and fixed costs of owning and operating an automobile the standard mileage rates for business and medical purposes are based on the results of the study whereas the standard mileage rate for volunteer purposes is set by sec_170 of the code however as you may be aware taxpayers have the option of deducting the actual costs of using their vehicle rather than using the standard mileage rates for your convenience i am enclosing a copy of publication medical and dental expenses the discussion of transportation costs can be found on pages and i hope this information is helpful if you have any questions please call ---------------or ---------------------- office_of_chief_counsel income_tax and accounting division at ------- --------------------- sincerely john p moriarty chief branch associate chief_counsel income_tax accounting enclosure
